Citation Nr: 9901960	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-27 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected forehead scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952.

This matter initially came to the Board of Veterans Appeals 
(Board) from a June 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim of entitlement to an 
increased (compensable) evaluation for a service-connected 
forehead scar.  A notice of disagreement was received in July 
1994.  A statement of the case was issued in June 1996, and 
the veterans substantive appeal was received in July 1996.  
Initially, the veteran requested a personal hearing, but he 
later withdrew his request.  In March 1998, the Board 
remanded the case for further development.  

The veterans claim for nonservice-connected pension benefits 
was denied in October 1997 because his family income exceeded 
the amount provided by law.  His claim for service connection 
for a number of disabilities was denied in December 1997.  
His May 1998 letter to the President indicates he is seeking 
pension or compensation based on multiple disabilities, but 
that VA is focusing only on his service-connected forehead 
scar.  The May 1998 letter should be accepted as a notice of 
disagreement with the October and December 1997 rating 
decisions, and the RO should provide a statement of the case 
so that the veteran may appeal these determinations if he 
desires to do so.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veterans appeal has been obtained by the RO.

2.  The veterans service-connected two inch linear scar 
located a half inch above the right eyebrow is well healed, 
nontender, nonadherent, asymptomatic and not disfiguring. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected forehead scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During service, the veteran was involved in an automobile 
accident and sustained a laceration over his right eye.  
According to the treatment records, the wound was closed with 
clips and healed well.  On VA examination in 1968, the 
examiner noted that there was a scar from an old laceration 
on the right forehead just above the brow, and that the scar 
was well healed and not disfiguring.  The examiner diagnosed 
asymptomatic forehead scar.  By rating action of January 
1969, service connection for the scar was established and a 
noncompensable rating was assigned.  The Board denied the 
veterans claim for an increased rating in May 1969.  

On VA examination in 1971, the examiner observed a 2-inch 
scar over the right eyebrow that was not cosmetically 
noticeable.  He had no specific complaints regarding the 
scar.  The Board denied a claim for an increased evaluation 
in September 1971. 

A September 1992 VA examination report includes a reference 
to the scar, but specific findings are not noted.  

As noted in the Introduction, the Board remanded this case 
for further development.  With regard to the examination, the 
Board specifically requested that the examiner state whether 
the scar is moderately disfiguring, tender or painful on 
objective demonstration, poorly nourished with repeated 
ulceration, or limits function in any way.  Pursuant to the 
Boards remand, a VA examination was conducted in April 1998.
The examiner indicated that the claims folder had been 
reviewed prior to the examination.  The examiner recounted 
the history of the injury that caused the scar.  The 
examination revealed the following: a two inch linear scar, a 
half inch above the right eyebrow in a slightly elliptical 
curve down to the outer corner of the right eyebrow; scar is 
curvilinear and resembles a natural wrinkle above the 
unaffected left eyebrow, but is plainly apparent; not tender 
or adherent despite vigorous manipulation; and no 
interference with the wrinkling of the forehead, smiling or 
frowning in the sense of making any distortion that could be 
disfiguring.  Photographs were taken and attached to the 
examination report.  The examiner opined that the residual 
healed scar was not disfiguring and not tender or symptomatic 
in any way on objective examination.  

Legal Analysis

The Board finds that the veterans claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for a forehead scar 
under the provisions of 38 C.F.R.  Part 4, Diagnostic Code 
7800 (1998), which contemplates disfiguring scars of the 
head, face or neck.  Under this Diagnostic Code (DC) slight 
disfiguring scars are rated as noncompensable, and a 
compensable evaluation of 10 percent is assigned for moderate 
disfiguring scars of the head, face or neck. 

Since the scar is apparent and is located above the right 
eyebrow, it can be concluded that the scar is disfiguring.  
However, the evidence does not indicate that the degree of 
disfigurement is more than slight.  This is clear given the 
VA examiners opinions over the years that the scar is not 
disfiguring or cosmetically noticeable.  Given these 
assessments it is reasonable to conclude that the scar is 
barely noticeable, and not moderately disfiguring.  
Therefore, there is no question as to which of the two 
evaluations should be applied.  38 C.F.R. § 4.7 (1998).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7800, do not provide a basis to assign a compensable 
evaluation.  

A 10 percent evaluation can be assigned for scars that are 
superficial, poorly nourished, with repeated ulceration (DC 
7803), or for scars that are superficial, tender and painful 
on objective demonstration (DC 7804).  Scars can also be 
rated based on the limitation of the part affected (DC 7805).  
The evidence in this case, including the most recent VA 
examination report, demonstrates that the scar is well 
healed, nontender, nonadherent, and does not interfere with 
the veterans facial movement.  Therefore, the manifestations 
of the disability are not comparable to the criteria listed 
for a compensable evaluation under DCs 7803, 7804, and 7805.  
Furthermore, the scar and the condition of the skin have not 
been described as similar to eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area (DC 7806), third degree burns (DC 7801), or 
second degree burns (DC 7802).  Therefore, those DCs are not 
applicable.  

As discussed above, the evidence does not show that the 
veteran meets the criteria for a compensable evaluation for 
his service-connected forehead scar, as the evidence 
indicates that the scar is asymptomatic, and does not 
resemble conditions for which a compensable evaluation could 
be assigned.  The preponderance of the evidence is against 
the veterans claim for a compensable evaluation for service-
connected forehead scar, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case. 

ORDER

Entitlement to a compensable evaluation for service-connected 
forehead scar has not been established, and the appeal is 
denied. 

		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
